Title: [January 1788]
From: Adams, John Quincy
To: 



      Tuesday January 1st. 1788.
      
      
       Pass’d the day and evening at the office. Read at my own lodgings till one o’clock in the morning.
       I feel every day a greater disposition to drop this nonsense. It takes up a great deal of my time, and as it is incessantly calling upon me, I can never have any respite: in the extreme cold of winter I have no convenience, for writing, and was it not for the pleasure of complaining to myself, I believe I should have done long ago. I often get in arrears and then I have as much time to recollect, the circumstances of one day, as at other times I have to write for four. These inconveniences however are most prevalent in the severity of the winter Season. As I have got so far through this, and more particularly as I have now begun the year, I will make an effort to carry it on for one more revolution of the Sun, and if I then feel as averse to writing as at present, I will e’en stop, at least while the events in which I am concern’d are as trivial, as they are at present. One consideration upon this subject, at least affords me some satisfaction: it is that when I look back in these volumes, and peruse, the temporary productions of my pen; I am at least able to say, at the close of the day; that day I did something.
      
      

      2d.
      
      
       In the beginning of the evening, Putnam called at our office, and invited me to go with him and pass a couple of hours at Mr. Frazier’s; after debating with myself some time upon the subject, I determined finally to go. We found there a number of young gentlemen and Ladies. After we had sat a little while the infallible request to sing made its appearance. One could not sing, and another could not sing, and a total incapacity to sing, was declared all round the room. If, upon such occasions every one would adhere, to his first assertion, it would be very agreeable; at least to me: for in these mixt companies when the musical powers are finally exerted, the only recompence, for the intolerable tediousness of urging, generally is a few very insipid songs, sung in a very insipid manner. But the misfortune is, that some one always relents, and by singing furnishes the only ma­terials for a conversation, which consists in intreaties for further gratifications of the same kind.
       When we had gone through this ceremony, and had grown weary of it; another equally stupid succeeded; it was playing pawns: a number of pledges were given all round, and kissing was the only condition upon which they were redeem’d. Ah! what kissing! ‘Tis a profanation, of one of the most endearing demonstrations of Love. A kiss unless warm’d by sentiment, and enlivened by affection, may just as well be given to the air, as to the most beautiful, or the most accomplished object in the Universe.
       After going through this likewise, as if the Pope had done us any injury, nothing would do but we must break his neck. It is the fate of the poor representative of St. Peter, to be abused at this day. But we were peculiarly cruel, for we persecuted him without any kind of advantage to ourselves. Thus we pass’d the heavy hours till about 10 o’clock, when we all retired.
       I did intend to mention the young ladies that were present, and give my sentiments upon their persons and manners; but this day has already usurp’d more than its proportion of the volume, and I will take some other opportunity for delineating: for the present I will quit the pen.
      
      
       
        
   
   Moses Frazier, Newburyport shipowner and town officeholder (Currier, Newburyport,John J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols. 1:678, 679, 687; Essex Inst., Hist. Colls.,Essex Institute Historical Collections. 70:200 [April 1934]; 71:360 [Oct. 1935]).


       
       
        
   
   “Break the Pope’s neck” was a game. In Virginia, players formed a semicircle and from their number one was chosen Pope and the others were friars. As the game proceeded, the players found “great Diversion in the respective Judgments upon offenders” who were finally “dismissed” (Philip Vickers Fithian, Journals and Letters, 1767–1776, ed. John Rogers Williams and others, 2 vols., Princeton, 1900–1934, 1:65).


       
      
      

      3d.
      
      
       Pass’d the evening at Little’s in Newbury. A Mr. Coffin, who graduated two years ago, at Harvard, was there. We spent our time in sociable chat, and in singing; not such unmeaning, insignificant songs, as those with which we killed our time last evening; but good, jovial, expressive songs such as we sung at College, “when mirth and jollity prevail’d.” One evening of this kind gives me more real satisfaction than fifty pass’d in a company of girls. (I beg their pardon.)
      
       

      4th.
      
      
       Nothing—It would be a fine theme to expatiate upon. It has been well expatiated on. When I look around me, and see the vices, the follies, the errors of my fellow creatures, when I look into myself and enquire, into the springs and motives of my actions, when I look forward, and ask, what am I to do, what am I to expect, an involuntary sigh, acknowledges that nothing, is the only answer. In the physical world, what are sensual gratifications, what is the earth, and all it contains, what is Life itself—nothing. In the moral world, what is honour, what is honesty, what is religion?—nothing. In the political world, what is Liberty, what is patriotism, what is power and grandeur?—nothing. The universe is an atom, and it’s creator is all in all. Of him, except that he exists, we know nothing, and consequently our knowledge is nothing.
       Perhaps the greatest truth of all is, that for this half hour, I have been doing nothing.
      
      

      5th.
      
      
       I have this week been reading Cecilia, a novel of some reputation; it was written by a Lady, and does not exhibit that knowledge of human nature, which is the greatest excellency, perhaps of novels. Some of the characters however are well drawn; they are generally exaggerated, and appear rather too strongly marked for perfect imitations of nature. The characters of Miss Larolles and of Meadows, appear to me, original, and true: that of Lady Pemberton, is pleasing, but merely an imitation. The story in general is well told, and the interest is preserved; but in many places probability is not sufficiently consulted, and the repetitions of the mistakes at Belfield’s lodgings, become tedious, and wearisome; the catastrophe is not just as I should wish it, yet perhaps it is more judicious than it would have been to have preserved her fortune. If the book, was made shorter by two volumes, I think it would be much better than it is; but even now it is infinitely superior to the common herd of novels, which are mere nusances to Literature.
       I passed the evening quite in a solitary way at my own lodgings. The weather has this week been extremely cold.
      
      
       
        
   
   Frances (Burney) d’Arblay, Cecilia, or, Memoirs of an Heiress, 5 vols., London, 1782.


       
      
       

      6th.
      
      
       Heard Mr. Carey preach two sermons this day; but the weather was very cold. In the afternoon the Parson was extremely vehement; in an occasional discourse upon the renewal of the year, he complained exceedingly that the language of the people was “the time is not come.” And with all his powers of eloquence, and of reasoning, he exerted to prove that the time is come. He was rather too violent: his zeal was so animated that he almost had the appearance of being vexed and chagrined. But he said he was not aiming at popularity.
       Passed the evening with Dr. Kilham, at Mr. Carter’s, where we had a whole magazine of antiquity. Miss Sally Jenkins was there; I was pleased with her manners: she is of the middling female size, and has a fine form, the features of her face, are regular, and were not the nose, too much inclined to the aquiline, would be very handsome. Twenty two, I should think her age; but perhaps she is two or three years younger. She conversed not much, and indeed, in the State of female education here there are very few young Ladies, who talk, and yet preserve our admiration. For my own part, the most difficult task that could be assigned me, would be, to carry on a conversation with one of our fine Ladies. The topics upon which they are able to be fluent, are so totally different, from any of those with which I have ever been conversant, that I feel the same embarassment, that I should with one, whose Language I should be wholly unacquainted with. This is not meant however to apply to Miss Jenkins, who is I hope of a different cast: perhaps I shall discover upon a better acquaintance, attractions in her, besides those of person, and they will appear the more amiable, as they are the more rare.
      
      

      7th.
      
      
       In the beginning of the evening I wrote a Letter to W. Cranch requesting of him an explanation, of something he wrote me, which was plain enough to alarm me exceedingly, but not sufficiently explicit to ascertain my suspicions. At eight o’clock I left the office, and went to Dr. Swett’s; where I found Little very agreeably situated. He had been writing part of a Letter to Freeman. I join’d with him, and scribbled, about half a page upon the subject of Miss Cazneau. I know not, but I should have done best to adopt the prudent stile of panegyric; but what is done cannot be helped; and I must run my chance of incurring the tremendous resentment of an offended female. If she should discover what I have written, my only resource would be to flatter her. This I believe would be an infallible recipe, for appeasing her.
       While I was sitting with Little, the Sexton came in. “You mentioned a matter to me the other day” said he; “and I met with one yesterday; all entire. He has been there but a few years. The flesh has sunk away not much. Rather dirty, as the clods fell on him as I was digging; but it’s easy to wash that away. If you want one now, you may have him early to morrow, morning.” Little told him such an one would not answer his purpose, not being fresh enough. I bless’d myself for not being a student in physic, and for being exempted from an application to any art, by means against which humanity revolts.
       How much is an honest and a humane physician, to be respected and esteemed! No man certainly can render himself useful to his fellow creatures in a manner, more painful and disgusting to himself, and few men, have a poorer prospect of obtaining the reward of their labours; in this Country especially.
       I sat about an hour with Little, after which I retired to my own lodgings.
      
      
       
        
   
   Neither letter has been found.


       
       
        
   
   Not found.


       
      
      

      8th.
      
      
       It snow’d all the forenoon; but as the weather kept continually moderating, in the afternoon it began to rain, and before the weather cleared up, the snow was almost gone. I went with Townsend, and drank coffee at Mr. Thompson’s. His son goes to Boston to-morrow. I gave him my letter for Cranch: after we went from there, we called in at Putnam’s lodgings and found Captain Noyes there. Mr. Townsend soon went away. I sat there till after nine o’clock; and heard the doleful story of the Clock upon Mr. Murray’s meeting house, which the other night, kept striking without ceasing almost the whole night; and how it is an indisputable omen, foreboding the death of the Parson, who is very sick.
       Superstition and bigotry, will ever be inseperable compan­ions: and they are always the tyrants of a mean and contracted mind.
      
      

      9th.
      
      
       This day our State convention is to meet in Boston for the purpose of assenting to and ratifying, the federal Constitution. The members from this Town, went for Boston yesterday, except Mr. Parsons, who will go to-morrow. The conjectures concerning the issue of their debates, are different, according to the dispositions of the speculators. Some think there will be a great majority for adopting the Constitution, while others hope, the opposite party will greatly preponderate. In the evening I play’d with Mr. Parsons at back-gammon, and was beat by him. After leaving the office, I pass’d the remainder of the evening with Townsend, at Mrs. Hooper’s.
      
      

      10th.
      
      
       Between eleven and twelve Mr. Parsons, went for Boston; Amory goes with him in a Chaise as far as Salem: from whence he will proceed in the Stage. I went this evening to Dr. Swett’s with the Intention to pass the evening there, but neither the Doctor nor his Lady were at home; I called upon Putnam, and would have gone with him to Mr. Bradbury’s; but they were all out. I met Little in the Street, he came home with me, and sat half an hour.
       The convention, met at Boston yesterday. About 300 members present; They chose Mr. Hancock president, and as his infirmities are such as will probably prevent him frequently from attending, Judge Cushing was chosen vice-president. But they have not yet proceeded to business of any consequence. Nor does it appear, which party is most likely to prevail: from which we may perhaps infer that in either case, the majority will be small.
      
      

      11th.
      
      
       From the office this afternoon I went with Townsend to his lodgings, and there past a couple of hours; after which I went in to Mr. Tufts’s, spend the remainder of the evening, and supp’d there. I found Mr. I. Smith there, and conversed with him upon the subject of the late disturbances at college. He hinted to me, that one of my brothers, had been much irritated, and that he was suspected of being peculiarly active upon some of the late occasions. I hope however there was no just ground for their suspicions.
      
      
       
        
   
   See entry for 2 Feb. (below).


       
       
        
   
   Beginning on this date and continuing until 31 Dec., JQA also wrote in another Diary, designated by the Adams’ editors as D/JQA/13, consisting of line-a-day memoranda written on blank pages in his copy of Fleet’s Pocket Almanack and Massachusetts Register for 1788,A Pocket Almanack...Calculated Chiefly for the Use of the Commonwealth of Massachusetts...To Which is Annexed, The Massachusetts Register [title varies], Boston: T. and J. Fleet, 1779-1800; 22 vols. Boston, [1788]. This leather-bound volume, measuring 3¼ × 5½, also contains notes from JQA’s readings and lines of poetry. These entries occasionally add some small detail to the fuller entries contained in D/JQA/12. Significant additions are mentioned in the notes.


       
      
      

      12th.
      
      
       Saturday evening. I was as usual, all the evening at my own lodgings: I spent my time in reading Gibbon’s roman history, 2d volume, and now at 12 at night, upon compulsion I am to say something for myself. And I know nothing better than to testify, that at Mr. Parsons’s office, I have lost a great part of this week, by conversing with him and with Townsend.
       Mr. Parsons is now gone to Boston, and I hope to god, I shall not go on in this way squandering week after week, till at the end of three years I shall go out of the office, as ignorant as I entered it. I cannot, must not be so negligent: all my hopes of going through the world in any other, than the most contemptible manner, depend upon my own exertions, and if I continue thus trifling away my time, I shall become an object of charity or at least of pity. God of Heaven! if those are the only terms upon which life can be granted to me, oh! take me from this world before, I curse the day of my birth—Or rather give me resolution to pursue my duty with diligence and application, that if my fellow creatures should neglect, and despise me, at least I may be conscious of not deserving their contempt.
      
      

      13th.
      
      
       This morning Townsend called on me; and invited me to go and hear Parson Tucker. We met Little in the street who turn’d about, and walk’d that way with us. When we got to the meeting house we found there was to be no service there in the forenoon, and as it was then too late to go any where else, we turn’d back and went home. Dined, with Dr. Kilham, at Dr. Swett’s, and Little dined with us. We spent the afternoon, and drank tea there. Mrs. Swett is handsome, and like most of our Ladies, is perfectly acquainted with the various forms of propriety in company, which have been established here. She has too much good breeding to know any thing upon speculative subjects, and she has a proper aversion to politics. She has however I believe a good understanding, and is infinitely superior to many of our female beauties who flutter, in all the pride, of variegated colours. After I return’d home, Thompson called and delivered me a letter from W. Cranch. I went with the Dr. to see Mr. Jackson, but he was not at home, and we called in at Mrs. Emery’s. This Lady and her Daughter converse more to my satisfaction than the generality of my female acquaintance. In their company my time passes away fast; and I am not often able to say as much.
      
      
       
        
   
   Not found.


       
       
        
   
   According to his line-a-day entry for this date, JQA refers to Mrs. Parsons whom he presumably also saw (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      14th.
      
      
       Last night Mr. Parsons’ family was increased by an additional daughter; Mrs. Parsons as well as to be expected. This evening I went with Townsend; in the first place to Mr. Atkins’; this too is an house, where I always visit with pleasure: as I am always sure, to meet with good sense and sociability. From thence we went to Mr. J. Tracey’s, where we found three Ladies, all drest in the deepest mourning, and Captn. Farris, who lately lost his wife. Mrs. Tracey, is much such a Lady as Mrs. Swett, though there are a few distinguishing characteristics. Her husband is a singularity. But he is a justice of the peace, and deputy adjutant general of the militia; and with equal importance and dignity he wields the scales of justice, and the sword of Bellona. He frequently tells of his judicial performances, and takes pleasure in boasting that to do his duty he must see every man in the County once a year. But he is friendly and hospitable, and indeed except when mounted on one of his two hobby-horses, a very good companion.
      
      

      15th.
      
      
       After passing the day as usual at the office, Townsend, came spent the evening and supp’d with me. The weather for these three or four days past has been excessive cold; but has moderated greatly this evening.
       After supper I amused myself an hour or two with writing. And I have been reading two or three of Shakespear’s historical plays. I believe I should improve my reading to greater advantage, if I confined myself to one book at a time; but I never can. If a book does not interest me exceedingly it is a task to me to go through it: and I fear for this reason, I shall never get through Gibbon. Indolence, indolence, I fear will be my ruin.
      
      

      16th.
      
      
       It snow’d all the forenoon; but the weather continued moderating and in the afternoon, a steady rain took place of the snow: and when I came this evening from the office, the ground was covered all the way with one continual glare of ice. It was dangerous walking, and I came as much as half the way, without lifting my feet.
       I spent the evening at home; writing to make good the time which I have lately lost; but I accomplished my purpose only in part.
       It may be observed that I say of late, little, but of what I do in the evening; and the reason is, that the only varieties of any kind, that take place, are in that part of the day. At about nine in the morning, I regularly go to the Office, and when, I do not lose, my time in chat, with Amory or Townsend, I take up my lord Coke, and blunder along a few pages with him. At two I return to dinner. At three again attend at the office, and again consult my old author. There I remain till dark, and as Mr. Parsons for special reasons, to him best known, objects to our having a fire in the office, in the evening, while he is absent, as soon as day-light begins to fail, we put up our books, and then employ the remainder of the day, as best suits our convenience, and the feelings of the moment. I go but little into company, and yet I am not industrious. I am recluse, without being studious; and I find myself equally deprived of the pleasures of society, and of the sweet communion with the mighty dead. I am no stranger to the midnight lamp; yet I observe not that I make, a rapid progress in any laudable pursuit. I begin seriously to doubt of the goodness of my understanding, and am not without my fears, that as I increase in years, the dulness of my apprehension likewise increases. But we are all mortal.
      
      

      17th.
      
      
       Putnam called at our office this forenoon, and return’d Sullivan’s Lectures, which he borrow’d about a fortnight ago. I pass’d the evening till 9, with Little and Putnam at Thompson’s. We convers’d upon the subject of originality. Thompson opposed my sentiments upon that head, though, I believe he does not differ very widely from me.
       I told him I was fond of novelty in characters, and was even pleased with excentricity if it was not affected. I cannot bear your people, who have no characters at all. And yet I could name many young gentlemen, who being merely blest by nature with a good memory, and by art with diligence and application; bustle through the world, and even find people, who will call them men, of genius. These fellows will always secure the favour of their superiors by an hypocritical kind of modesty. They will treat their equals equivocally, and suit their conduct to circumstances: but from those whom they consider as their inferiors, they will claim the same veneration which they themselves pay to men from whom they have any thing to expect. I have sometimes been fatigued to death, with a coxcomb of this kind, in hearing him deal out for an half an hour together, a parcel of common place thoughts, with as much pomposity, as if he was all the time delivering aphorisms. And this he will do in the company of three or four women, who will all the time wonder at the immensity of his abilities. But of such an one, I can neither disguise nor conceal my contempt. His genius is imitation, and his skill is cunning. I had much rather see a person, who can invent, who can create, even though the production, should be more imperfect.
      
      
       
        
   
   In JQA’s line-a-day entry, he adds, “Putnam went off” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      18th.
      
      
       This afternoon I wrote a couple of letters to send by Mr. Atkins, who goes to Boston to’morrow. One for N. Freeman, and the other from for Wm. Cranch, and as I could not finish before dark, I ventured to stay in the office till seven o’clock. I then went with Townsend, to Mr. Atkins’s, to give him the letters: Miss Dashwood was there: a young Lady from Boston. She speaks thick, and quick, which is at present all I have to say of her; except that by candle-light, she looks handsome. I came home, and then went with the Doctor to Mrs. Emery’s. There we found Mrs. Jackson, and Miss Fletcher. Mrs. Jackson, looks better than I ever saw her, and was in high spirits. She talk’d almost all the time, and would have talk’d well, had she not appeared rather too fond, in repeating some gentleman’s speeches, to render every word, even those which are most superfluous; words which if used before women, even by a man, at least argue ill-breeding; but which the lips of every woman, ought to be ignorant of pronouncing: Miss Fletcher sat two hours, and scarcely opened her mouth. The poor girl is in love, and when her friend is absent, she can utter nothing but sighs. This evening it is true, she had no chance to speak, but she was not only silent but absent. She did not appear to enjoy the conversation, and all Mrs. Jackson’s wit, could scarcely soften her features to a smile.
       After they were gone, we sat there about half an hour in chat with Miss Emery: she is Thompson’s favorite, and in this as in many other instances, he shows the goodness of his taste.
      
      
       
        
   
   Neither letter found.


       
       
        
   
   Presumably JQA’s fellow law student William Amory, whom Lucy Fletcher later married.


       
      
      

      19th.
      
      
       At home all the evening. Master Moody, called to see me; “Don’t you think said he, that I am very condescending, thus to come and visit you.” It might be very true, considering the dignity which his years have given him: but the address was very much that of a schoolmaster, whose habits of commanding give him a prescriptive title to importance. He sat with me about an hour, and then departed.
       I have been more attentive to studies this week, than I was the last. I have made considerable progress in my folio, and have got some insight, into one or two particulars, which had hitherto been involv’d in intricacy and obscurity. I have spent three evenings this week in my own room, and have in some measure retrieved my particular arrearages: The weather has been very fa­vorable, so that I have not been forced to drop my pen from the stiffness of my fingers. The winter is already far advanced, and is now rapidly passing away. I can afford, if the severity of the weather should require it, to fall back once or twice more, and the extremity cannot I think last so long as to make me lose the thread of my adventures.
       It seems as if we were fated to have no lasting snow this winter. It snow’d again all this forenoon; but so soon, as a sufficient quantity had fallen, to make good sleighing; it turn’d to rain; which I suppose, will sweep it all away again.
      
      

      20th.
      
      
       I attended at Parson Carey’s meeting. We had two Sermons, in continuation of a subject upon which he preached last Sunday; the excellency of Christianity. I pass’d the whole evening in writing very industriously; not a little to the increase of this volume.
       It thaw’d all last night, but not so as to carry off all the snow. The streets, were like a river the chief of the day, but at about five the wind got round to the North-west, and blew with some violence. In two hours time the streets were dry, and the ice strong enough to bear a man. I think I never saw a more sudden, or a greater alteration in the weather. The wind subsided to a degree, before midnight; but left it very cold.
       And now I bid adieu to my pen, and to my book.
      
      

      21st.
      
      
       I began upon the third book of the first part of the Institutes and read a few pages as usual. In the evening I again look’d into Gibbon, and made some progress in his second volume. I have also been reading for these two or three days past, the letters from a Chinese philosopher; which are a number of essays upon various subjects, wrought into a kind of a novel: they are entertaining, and exhibit no bad picture of english manners.
       The accounts from Boston this evening are disagreeable. The opposite parties in the convention grow warm, and irritable; Mr. Dana and Mr. Gerry it is said have come to an open and public rupture.
       Mr. B. Lincoln, the general’s son, and Dr. Adams, son to the president of the Senate, died last week.
       
      
      
       
        
   
   Oliver Goldsmith, The Citizen of the World; Or, Letters from a Chinese Philosopher..., 2 vols., London, 1762.


       
      
      

      22d.
      
      
       This afternoon, Leonard White called on me; and sat about half an hour. He came from Haverhill, this morning, and returns to night. Between four and five I received an invitation from Putnam, and F. Bradbury, to join them for a party at sleighing. Though not particularly desirous to go I did not refuse; and at about 6 o’clock we started. We went to Sawyer’s tavern, about three miles off, and there danced till between 12 and 1. The company was rather curiously sorted, but the party was agreeable. I Danced with the eldest Miss Frazier, with Miss Fletcher, and with Miss Coats.
       Miss Fletcher appears to be about 20. She is not tall, but has, what is called a very genteel shape. Her complexion, is fair; and her eye is sometimes animated, with a very pleasing expression; but unfortunately she is in Love; and unless the object of her affections is present, she loses all her spirits, grows dull, and unsociable, and can be pleased with nothing. This evening she was obliged to dispense with his company; and the usual effect took place. I endeavour’d as much as possible, to bring on a conversation; but all to no purpose. 
         
          “She sat like Patience on a monument.
          Smiling at grief.”
         
         And as I found she could talk only in monosyllables, I was glad to change my partner. Miss Coats is not in Love, and is quite sociable. Her manners are not exactly what I should wish, for a friend of mine; yet she is agreeable: I am not obliged with her, both to make, and support the conversation: and moreover what is very much in her favour; she is an only daughter and her father has money.
       We return’d to town a little after twelve: but the weather was not very agreeable, as it snow’d violently.
       After we had carried home the Ladies, Putnam came to lodge with me. We sat and chatted about an hour and then retired to bed.
      
      
       
        
   
   Twelfth Night, Act II, scene iv, lines 117–118.


       
      
       

      23d.
      
      
       I took a violent cold by our party last night, and as I felt rather unwell, and extremely indolent; I did nothing at the office.
       Amory very unwell with a cholic, to the great affliction of Miss F. I suppose.
       I pass’d the evening at Dr. Swett’s. Mrs. and Miss Cazneau were there. We had some agreeable, and entertaining conversation, but singing soon came on to the Carpet, and then the usual nonsense succeeded.
       I believe I will try one of these days and see if I cannot stop the career of this same singing at least for one evening. I even got quit this time with singing once; In order not to appear singular, I was in the common way urging Miss Cazneau to sing; she told me she would upon condition that I should sing first. I humm’d over a tune; but avoided claiming the fulfilment of Miss C’s promise, and so she would not sing; which happened very much to my satisfaction. A Short time before nine I left them.
      
      

      24th.
      
      
       Mr. Atkins returned from Boston, but brought me no letters which is somewhat surprizing to me. The quaternity pass’d the evening at Putnam’s lodging’s. Little left us however at about 8 o’clock. Townsend came in soon after, and between 9 and 10, I walk’d with him. I began yesterday upon another attempt, to ascend Parnassus; and this time I am determined to take it leisurely. I have frequently made a trial of my strength in this way; but my patience has always been overcome, after proceeding but little. I have I suppose begun an hundred times to write poetry. I have tried every measure and every kind of strophe but of the whole, I never finish’d but one of any length, and that was in fact but the work of a day. It is contained in a former volume of this Journal. I fear I shall end this Time, as I always do.
       The convention are now proceeding in the examination of the proposed constitution by sections: but we cannot yet presume how the scale will turn.
      
      
       
        
   
   Presumably this was “A ballad, founded on fact,” which was written into JQA’s entry for 7 July 1787 (above).


       
      
       

      25th.
      
      
       Leonard White came from Haverhill again yesterday and called to see me this morning. He informed me that both my brothers were at Haverhill. In the evening I went with him to Dr. Swett’s, and pass’d an hour with Little.
       I communicated to Little my design of drawing a number of female characters, but I doubt whether it will ever be any thing more than a design.
      
      

      26th.
      
      
       At home as usual all the evening. Read a little in Gibbon; wrote in the same slavish way as I have done now for more than three years.
       But I feel dull, and low spirited. I have neither, that insatiable ambition, nor that ardor for pursuing the means to gratify it, which not long ago, was an argument which my vanity offered my mind, to prove, that if life should be given me, it would not be, to live unknowing and unknown. I feel no extraordinary inclination for study of any kind. Putnam, reads law as fast, or faster than I do, and if there is to be no alteration in the situation of my mind; he will make greater improvements in his three years, than I shall in mine. Before the cold weather came on, I expected to derive great advantage, from the long winter evenings which were approaching. In my imagination, I had written volumes, and read books without number. Yet so totally different has been the event, that I have written scarcely any thing except what this book contains, and, though I began Gibbon three months ago, I have not got half through the second volume. In my lord Coke, I trudge along, at the rate of about 80 pages a week, and do not understand, a quarter part of that. Yet when I call myself to an account and enquire how I mis-spend my time I do not find a spirit of dissipation in my conduct. I have I believe upon an average, spent one half of my evenings this winter at home; and when I do, I almost always hear the morning Clock. I somewhat suspect, that irregularity is one great cause of my poor success, and as I am peculiarly fond of trying experiments; I will attempt soon to be periodical in my visits at home, and abroad: if this will not do, I can only submit to my fate.
      
       

      27th.
      
      
       Heard Parson Carey, the whole day. In the forenoon he was intolerably lengthy, as the weather was very cold. I intended to have visited somewhere this evening, but got engaged in writing to Packard, which employ’d me till ten o’clock.
      
      
       
        
   
   Letter not found.


       
      
      

      28th.
      
      
       Mrs. Hooper’s family are in great distress. Ben, was brought home dead, last night between twelve and one o’clock, and to make the misfortune as great as possible, there is every reason to suppose, that he was the wilful author of his death. He had been from Town, more than a week, and on Saturday night, he took a quantity of liquid laudanum, at Robertson’s tavern in Salem; he died in violent convulsions in the course of the same night. The verdict of the Coroner’s jury, it is said, was wilful self murder, but the information is indirect, and therefore not entirely to be depended upon. To his mother the shock must be dreadful. Indeed she seems to have been marked out for misfortune. Her father was formerly one of the wealthiest merchants in this Town; and her education was suitable to his fortune. She married a Mr. Hooper, whose circumstances were no less advantageous, and entered, but little more than twenty years ago, upon the stage of the world, with the most pleasing prospects. But her husband, was a man of pleasure, and dissipation, and moreover, opposed to the late revolutions; wherefore he left the Country at the beginning of the late war; and went to England, where he still remains: since that time she has been reduced to the necessity of supporting herself and her three children, by taking boarders. For although several of her husband’s nearest connections, are still persons of the greatest affluence, that are in the Town, yet she has never received much assistance from them 
         
          Donec eris felix, multos numerabis amicos:
          Tempora si fuerint nubila, solus eris.
         
         She endeavoured to educate her children as well as possible: but a father’s care was wanting, and indulgence is the defect even of the most accomplished women. Ben, for several years had followed the sea, and in the fall, was disappointed of sailing with Callahan for London. He had been very dissipated and debauched: he found himself destitute of employment; his reputation lost, his means of continuing in the course of life, which he was pursuing, gone, and his resolution insufficient to reform his conduct, he determined to put an end to all the disagreeable feelings, of his mind, and to “die in the bed of honour” as he expressed it. He was scarce nineteen years old.
       Such was the deplorable fate of a youth, whose disposition, was such that he would have injured no one but himself, and who might have been an ornament to society, had he been educated under the prudent severity of a judicious father.
       They intend to bury him to-morrow, but it is doubtful whether the unfeeling passions of the multitude, will suffer them to make a public funeral.
       My brothers Charles and Tom, came into Town this forenoon. After dinner, I took a ride in a sleigh up to Sawyer’s, with three of the Bradbury’s and Charles: drank tea at Mr. Tufts’s. I pass’d the evening and supped at Mr. Jackson’s. Dr. Kilham was there, and as usual conversed upon political subjects. Charles spent the evening at Mr. Frazier’s but came and lodged with me.
      
      
       
        
   
   Joseph Hooper ended his financial problems by contracting a second—and bigamous—marriage in England. Mary Hooper, whom JQA regularly visited while living in Newburyport, sued for divorce in 1790 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 15:404–406).


       
       
        
   
   “So long as you are secure you will count many friends; if your life becomes clouded you will be alone,” Ovid, Tristia, Bk. I, chap. 9, lines 5–6 (Tristia and Ex Ponto, transl. Arthur Leslie Wheeler, Cambridge, 1959, p. 44, 45).


       
      
      

      29th.
      
      
       It snow’d part of the forenoon; then turn’d to rain, and after making the streets very disagreeable, cleared up in the afternoon. I dined with my brothers at Mr. Bradbury’s; we had some conversation upon the subject of Ben Hooper’s funeral. I could not agree in sentiment with Mr. Bradbury. I told him that although I abhorr’d the action itself, as much as any one, yet after a man was dead to refuse to attend his funeral, would only be an insult upon the feelings of his friends without being any kind of punishment to him. And indeed I cannot but think that Laws against suicide, are impolitic and cruel for how can it be expected, that human Laws which cannot take hold of the offender personally, should restrain from the commission of this crime, the man, who could disregard, the natural and divine Laws, which upon this subject are so deeply imprinted upon the heart? When we consider too how easily such a Law may be evaded, how many ways a man might put a period to his own existence, without exposing himself to the severity of any law that the human fansy could invent, we can only suppose, that these punishments must fall merely upon a thoughtless youth, or upon one ignorant of the existence of such regulations. Mr. Bradbury however thinks differently and is perhaps in the right.
       I pass’d about an hour in the evening with Putnam; he then went with G. Bradbury and my brothers, into a company of young Ladies, and I cross’d the street and sat till nine o’clock, with my friend Thompson. Tom lodg’d with me.
      
      

      30th.
      
      
       I went up to the office, in the morning, and sat a couple of hours; but I felt restless and dissipated: I could not study, and therefore walk’d down in town and saunter’d about. Dined with G. Bradbury and Charles at Mr. Hooper’s. He is very sanguine in his hopes for the adoption of the Constitution.
       Pass’d the evening at Mr. Bradbury’s. Dr. Smith and all his family were there. We had some music in the beginning of the evening, and afterwards play’d a number of very amusing sports, such as start; what is it like; cross questions, I love my love with an A, and a number more. My opinion of such diversions I have already given: when it was confined to a number of young persons; but that the most inexcusable levities of youth should appear in the garb of old-age is something that calls for more than disapprobation: nor will a grey hair’d trifler excite our pity merely; but must raise our indignation and contempt. Mr. Bradbury however is a very respectable man, and as this conduct has here the sanction of custom, it is not him but the manners of the times that I blame.
      
      

      31st.
      
      
       The weather somewhat cold. My brothers dined with me and between 3 and 4 o’clock, we all set off for Haverhill. We got there just after five, a little fatigued. The riding was not bad but in some places the cold had not been strong enough to harden the snow; and the road was sloppy.
      
      